The Attorney               General of Texas
                                          June    16,     1978

JOHN L. HILL
Attorney General

                   Honorable Ii. Bate Bond                       Opinion No. R-1185
                   County Auditor
                   Comal County Courthouse                       Re: Authority     of the county
                   New Braunfels, Texas 78130                    auditor to audit bond monies held
                                                                 by the county sheriff.

                   Dear Mr. Bond:

                          You have requested our opinion regarding the authority of the county
                   auditor of Comal County to audit bond monies held by the sheriff.

                          The bounty attorney contends that, since bond money is held by the
                   sheriff in trust on behalf of a defendant, it never assumes the character of
                   county funds and is therefore not subject to audit. Article 1651, V.T.C.S.,
                   however, grants to the county auditor

                              a general oversight of all the books and records of all
                              the officers of the county, district or state, who may
                              be authorized or required by law to receive or collect
                              any money, funds, fees, or other property for the use
                              of, or belonging to, the county . . . .

                   Thus, if a county officer iv authorized to collect any funds belonging to the
                   county, all his records are subject to audit, without regard to the character of
                   any particular money which he collects in an official capacity.

                          Furthermore, by virtue of article 1653, V.T.C.S., the auditor is granted
                   “continual access” to and required to “examine all the books, accounts,
                   reports, vouchers and other records of any officer. . . .v In Attorney General
                   Opinion WW-1400 (1962), this office held that it was the county auditor’s duty
                   “to audit the child support account books of a District Clerk.” We believe it
                   is abundantly clear that the statutes direct the county auditor to audit all
                   monies held by the sheriff in an official capacity, whether or not such monies
                   belong to the county. But cf., Attorney General Opinion M-803 (1971)(sheriff
                   is not required to comply with county auditor’s request under article 1663 for
                   information on feeding prisoners).




                                                 p.     4775
Honorable H. Bate Bond     -   Page 2       (H-1185)



       You also ask whether a sheriff may deposit trust funds in a bank other than
the county depository.    Article 2549, V.T.C.S., which describes the procedure by
which the commissioners court is directed to designate a county depository, applies
to all funds held by a county officer. Article 2549 provides that

           [ajll money collected or held by any district, county or
           precinct officer in such county . . . shall be governed by this
           law, and shall be deposited in accordance with its require-
           ments . . . .

Since article 2549 requires the deposit of funds       in the depository designated by the
commissioners court, and since the statute is          applicable to all funds held by a
county officer, we believe it obliges the sheriff     to deposit trust funds, as well as all
other monies he holds in an official capacity, in     the depository so designated.

                                   SUMMARY

           AR money held by a county officer in an official capacity,
           whether or not such money belongs to the county, is subject
           to audit by the county auditor under article 1651, V.T.C.S.
           All funds held by a county officer in an official capacity,
           including trust funds, must be deposited in the county
           depository.

                                                 Very truly yours,




                                        /$!i!!L$Es

APPROVED:                               v




DAVID M. KENDALL, First Assistant




Opinion Committee




                                            P.     4776